Appeal by defendant from a judgment of the Supreme Court, Westchester County (HcHahon, J.), rendered September 12,1979, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We find no merit in the defendant’s argument that error occurred in a ruling which denied removal of a sworn juror on the basis of his recognition of the victim/complainant. During voir dire of that juror, upon his apprising the court of his recognition of the witness, it was established conclusively that the “relationship” between the two consisted of no more than the complainant having worked briefly in the cafeteria at the juror’s place of business, and the complainant having participated in an amateur dramatic production at least two years earlier which had been directed by the juror’s former secretary. The juror had seen the production. Upon these facts, we find that no basis existed for a successful challenge to that juror for cause (CPL 270.20, subd 1, par [c]) and no basis existed for his removal for being grossly unqualified to serve in the case (CPL 270.35). Since there was no objection to the circumstantial evidence charge, no issues concerning the charge were preserved for appeal. Nevertheless, upon examining it in the interest of justice, we hold the charge to have been proper. Hopkins, J. P., Hangano, Hargett and Thompson, JJ., concur.